Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 10,848,229 B2 to Tosato et al.  This is a statutory double patenting rejection.

Regarding claim 1, Tosato discloses a method, comprising (see claim 1, col. 17, line 50):

shifting the frequency components of the matrix circularly, such that a target coefficient of the set of non-zero linear combination coefficients is located in a frequency component with a predetermined index of the frequency components in a shifted matrix (see claim 1, col. 17, lines 56-60);
generating a first indication indicating the spatial component associated with the target coefficient in the matrix (see claim 1, col. 17, lines 61-63); and
transmitting, to the network device, uplink control information comprising the first indication (see claim 1, col. 17, lines 64-65).

Regarding claim 2, Tosato discloses the method of claim 1, wherein determining the matrix comprises (see claim 2, col. 17, lines 66-67):
receiving downlink control information received from the network device (see claim 2, col. 18, lines 1-2);
obtaining a resource indication associate with the spatial components and the frequency components (see claim 2, col. 18, lines 3-4); and


Regarding claim 3, Tosato discloses the method of claim 1, wherein shifting the frequency components comprises:
determining indices of the frequency components(see claim 3, col. 18, lines 7-9);
determining a reference index from the indices of the frequency components, the reference index indicating a frequency component associated with the target coefficient in the matrix (see claim 3, col. 18, lines 10-13);
shifting the frequency components based on the indices of the frequency components, the predetermined index and the reference index (see claim 3, col. 18, lines 14-16).

Regarding claim 4, Tosato discloses the method of claim 1, wherein generating the first indication comprises:
determining, as the target coefficient, a maximum coefficient from the set of nonzero linear combination coefficients (see claim 4, col. 18, lines 18-22); and
generating the first indication based on the index of the spatial component associated with the target coefficient in the matrix (see claim 4, col. 18, lines 23-25).

determining, based on the shifted matrix, a bitmap indicating locations of the nonzero linear combination coefficients in the shifted matrix (see claim 5, col. 18, lines 26-29); and
transmitting the uplink control information comprising the bitmap (see claim 5, col. 18, lines 30-31).

Regarding claim 6, Tosato discloses the method of claim 1, further comprising:
generating, based on the predetermined index and the frequency components, a second indication indicating a frequency range associated with a subset of the frequency components (see claim 6, col. 18, lines 32-36);
transmitting the uplink control information comprising the second indication (see claim 6, col. 18, lines 37-38).

Regarding claim 7, Tosato discloses the method of claim 6, wherein generating the second indication comprises: 
determining, from the frequency components, a target frequency component associated with the predetermined index (see claim 7, col. 18, lines 39-43);

determining indices of the subset of the frequency components after the shifting; and generating the second indication based on the indices of the subset of the frequency component (see claim 7, col. 18, lines 47-50).

Regarding claim 8, Tosato discloses a method, comprising:
receiving, at a network device and from a terminal device, uplink control information comprising a first indication, the first indication indicating spatial components associated with a target coefficient in a matrix comprising a set of non-zero linear combination coefficients for quantizing a channel between the terminal device and the network device, the matrix having the spatial components and frequency components (see claim 8, col. 18, lines 51-59); and
determining state information of the channel based on the uplink control information, the uplink control information comprising a bitmap indicating locations of the non-zero linear combination coefficients in a shifted matrix obtained by shifting the frequency components of the matrix circularly (see claim 8, col. 18, lines 60-65).

Regarding claim 9, Tosato discloses the method of claim 8, wherein determining the state information comprises (see claim 9, col. 18, lines 66-67): 

determining the state information based on the matrix (see claim 9, col. 19, line 3).

Regarding claim 10, Tosato discloses the method of claim 8, further comprising:
receiving uplink control information comprising the second indication indicating a frequency range associated with a subset of the frequency components (see claim 10, col. 19, lines 4-7).

Regarding claim 11, Tosato discloses a device, comprising: 
at least one processor (see claim 11, col. 19, lines 8-9); and
at least one memory including computer program codes (see claim 11, col. 19, lines 10-13);
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the device at least to:
determine, at a terminal device, a matrix comprising a set of non-zero linear combination coefficients for quantizing a channel between the terminal device and a 
shift the frequency components of the matrix circularly, such that a target coefficient of the set of non-zero linear combination coefficients is located in a frequency component with a predetermined index of the frequency components in a shifted matrix (see claim 11, col. 19, lines 19-23);
generate a first indication indicating the spatial component associated with the target coefficient in the matrix (see claim 11, col. 19, lines 24-26); and
transmit, to the network device, uplink control information comprising the first indication (see claim 11, col. 19, lines 27-28).

Regarding claim 12, Tosato discloses the device of claim 11, the device is caused to determine the matrix by: 
receiving downlink control information received from the network device (see claim 12, col. 19, lines 29-32); 
obtaining a resource indication associate with the spatial components and the frequency components (see claim 12, col. 19, lines 33-34); and
determining the matrix based on the downlink control information and the resource indication (see claim 12, col. 19, lines 35-36).

determining indices of the frequency components (see claim 13, col. 19, lines 37-39);
determining a reference index from the indices of the frequency components, the reference index indicating a frequency component associated with the target coefficient in the matrix (see claim 13, col. 19, lines 40-43);
shifting the frequency components based on the indices of the frequency components, the predetermined index and the reference index (see claim 13, col. 19, lines 44-46).

Regarding claim 14, Tosato discloses the device of claim 11, the device is caused to generate the first indication by: 
determining, as the target coefficient, a maximum coefficient from the set of nonzero linear combination coefficients (see claim 14, col. 19, lines 47-51); and
generating the first indication based on the index of the spatial component associated with the target coefficient in the matrix (see claim 14, col. 19, lines 52-54).

Regarding claim 15, Tosato discloses the device of claim 11, the device is further caused to:

transmit the uplink control information comprising the bitmap (see claim 15, col. 20, lines 1-2).

Regarding claim 16, Tosato discloses the device of claim 11, the device is further caused to:
generate, based on the predetermined index and the frequency components, a second indication indicating a frequency range associated with a subset of the frequency components (see claim 16, col. 20, lines 3-7); 
transmit the uplink control information comprising the second indication (see claim 16, col. 20, lines 8-9).

Regarding claim 17, Tosato discloses the device of claim 16, the device is caused to generate the second indication by:
determining, from the frequency components, a target frequency component associated with the predetermined index (see claim 17, col. 20, lines 10-14);
selecting, from the frequency components, the subset of the frequency components excluding the target frequency component (see claim 17, col. 20, lines 15-17);

generating the second indication based on the indices of the subset of the frequency component (see claim 17, col. 20, lines 20-21).

Regarding claim 18, Tosato discloses a device, comprising: 
at least one processor (see claim 18, col. 20, lines 22-23); and
at least one memory including computer program codes (see claim 18, col. 20, lines 24-27);
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the device at least to:
receive, at a network device and from a terminal device, uplink control information comprising a first indication, the first indication indicating spatial components associated with a target coefficient in a matrix comprising a set of non-zero linear combination coefficients for quantizing a channel between the terminal device and the network device, the matrix having the spatial components and frequency components (see claim 18, col. 20, lines 25-36); and 
determine state information of the channel based on the uplink control information, the uplink control information comprising a bitmap indicating locations of the non-zero linear 

Regarding claim 19, Tosato discloses the device of claim 18, the device is caused to determine the state information by:
determining the matrix based on the uplink control information (see claim 19, col. 20, lines 43-46); and
determining the state information based on the matrix (see claim 19, col. 20, line 47).

Regarding claim 20, Tosato discloses the device of claim 18, the device is further caused to:
receive uplink control information comprising the second indication indicating a frequency range associated with a subset of the frequency components (see claim 20, col. 20, lines 48-51).

Regarding claim 21, Tosato discloses a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the method of claim 1 (see claim 21, col. 20, lines 52-54).


Allowable Subject Matter
Claims 1-22 would be allowable if the statutory double patenting rejection of claims 1-22 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a method comprising:
“shifting the frequency components of the matrix circularly, such that a target coefficient of the set of non-zero linear combination coefficients is located in a frequency component with a predetermined index of the frequency components in a shifted matrix;
generating a first indication indicating the spatial component associated with the target coefficient in the matrix; and
transmitting, to the network device, uplink control information comprising the first indication.”

In claim 8, a method comprising:
“receiving, at a network device and from a terminal device, uplink control information comprising a first indication, the first indication indicating spatial components associated with a target coefficient in a matrix comprising a set of non-zero linear combination coefficients for 
determining state information of the channel based on the uplink control information, the uplink control information comprising a bitmap indicating locations of the non-zero linear combination coefficients in a shifted matrix obtained by shifting the frequency components of the matrix circularly.”

In claim 11, a device comprising:
“shift the frequency components of the matrix circularly, such that a target coefficient of the set of non-zero linear combination coefficients is located in a frequency component with a predetermined index of the frequency components in a shifted matrix;
generate a first indication indicating the spatial component associated with the target coefficient in the matrix; and
transmit, to the network device, uplink control information comprising the first indication.”

In claim 18, a device comprising:
“at least one processor, cause the device at least to:
receive, at a network device and from a terminal device, uplink control information comprising a first indication, the first indication indicating spatial components associated with a target coefficient in a matrix comprising a set of non-zero linear combination coefficients for quantizing a channel between the terminal device and the network device, the matrix having the spatial components and frequency components; and determine state information of the channel 

The closest prior art, Rahman et al. (US Publication 2017/0302353 A1), teaches a method and system for transmitting a channel state information (CSI) feedback from a user equipment to a base station, wherein the CSI is based a spatial channel information codebook that comprises at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix.  The CSI feedback information is then transmitted over an uplink channel.
A second prior art, Onggosanusi et al. (US Publication 2016/0359538 A1), teaches a method and system for performing CSI-RS resource multiplexing such that a spatial multiplexing is performed in time and frequency multiplexing of CSI-RS resources within the same time and frequency allocation as well as the same subset of basis vectors.  
A third prior art, Chen et al. (US Publication 2012/0300867 A1), teaches a MIMO system in which the channel feedback model coefficients are obtained by using the time, frequency, and spatial correlations of the channel. 
However, Rahman, Onggosanusi, and Chen, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471